Third District Court of Appeal
                               State of Florida

                         Opinion filed August 3, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-2382
                       Lower Tribunal No. 21-01547
                          ________________

                               Nicole Henry,
                                 Appellant,

                                     vs.

          Reemployment Assistance Appeals Commission,
                           Appellee.


    An Appeal from the State of Florida Reemployment Assistance
Appeals Commission.

     Nicole Henry, in proper person.

     Amanda L. Neff, Deputy General Counsel (Tallahassee), for appellee.


Before SCALES, LINDSEY and GORDO, JJ.

     PER CURIAM.

     Appellant Nicole Henry appeals from a November 10, 2021 final order

of the State of Florida Reemployment Assistance Appeals Commission (the
“Commission”) that dismissed Henry’s untimely appeal of a September 13,

2021 decision of an appeals referee. The referee’s decision affirmed a

November 18, 2020 claims adjudicator’s determination that Henry had

received, and was required to repay, unemployment compensation benefits

to which she was not entitled.

        The referee’s decision, mailed to Henry on September 13, 2021,

informed Henry that she had twenty calendar days to appeal the decision to

the Commission. Specifically, the decision stated: “IMPORTANT – APPEAL

RIGHTS: This decision will become final unless a written request for review

or reopening is filed within 20 calendar days after the distribution/mailed date

shown.”

        Henry filed her appeal with the Commission two days late. The

Commission then, pursuant to section 443.151(4)(b)3. of the Florida

Statutes, 1 issued an order requiring Henry to show cause as to why her


1
    This provision reads in, relevant part, as follows:

        If an appeal appears to have been filed after the permissible time
        limit, the Office of Appeals may issue an order to show cause to
        the appellant which requires the appellant to show why the
        appeal should not be dismissed as untimely. If, within 15 days
        after the mailing date of the order to show cause, the appellant
        does not provide written evidence of timely filing or good cause
        for failure to appeal timely, the appeal shall be dismissed.

§ 443.151(4)(b)3., Fla. Stat. (2021) (emphasis added).

                                         2
appeal of the referee’s decision should not be dismissed as untimely. In her

written interrogatory response to the show cause order, Henry explained that

she mistakenly thought she had twenty business days, rather than twenty

calendar days, within which to appeal the referee’s decision to the

Commission. The Commission then dismissed Henry’s appeal for lack of

jurisdiction, concluding that Henry had not established the requisite good

cause for her untimely filing.

      We are compelled to affirm. The referee’s decision plainly informed

Henry of the filing deadline for any appeal. Henry concedes she filed her

appeal late due to her own misreading of the referee decision and its appeal

instructions. No action or inaction by the Commission caused the

untimeliness of Henry’s appeal, and Henry has not otherwise asserted the

existence of circumstances tantamount to a due process violation.2 We,

therefore, are unable to conclude that the Commission has somehow erred,

as a matter of law, in its finding that Henry cannot invoke the benefit of the

good cause exception. See Javier v. Goodwill Indus. of S. Fla., Inc., 882 So.

2d 524, 525 (Fla. 3d DCA 2004) (holding that a claimant who was confused



2
 See Colson v. Fla. Unemployment Appeals Comm’n, 76 So. 3d 1042, 1043
(Fla. 1st DCA 2011) (Commission contribution to untimeliness of appeal);
Dumorange v. Fla. Unemployment Appeals, 947 So. 2d 472, 475 (Fla. 3d
DCA 2006) (due process violation).

                                      3
by the Unemployment Appeals Commission paperwork, and was unable to

translate the documents, was not entitled to a good cause exception).

     Affirmed.




                                    4